Citation Nr: 1722586	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  11-01 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a heart condition, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010 and August 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed February 2002 rating decision, service connection for bilateral hearing loss was denied because there was no evidence that the Veteran's hearing loss was related to active service.

2. Evidence added to the record since the February 2002 rating decision raises a reasonable possibility of substantiating the previously denied claim for entitlement to service connection for bilateral hearing loss.

3. The preponderance of the evidence is against a finding that the Veteran served within the Republic of Vietnam during the Vietnam Era or that he was otherwise exposed to herbicide agents in service.

4. A chronic heart condition was not present during active service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed coronary artery disease is etiologically related to service.


CONCLUSIONS OF LAW

1. The February 2002 rating decision denying service connection for hearing loss is final.  38 U.S.C.A § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3. The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See November 2009 and March 2012 VCAA Correspondence; February 2017 hearing transcript.  Further, neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Court of Appeals) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the appeal have been requested or obtained.  The available record includes service treatment records, personnel records, VA treatment records, private treatment records, and statements in support of the claims.  It appears that all obtainable evidence identified by the Veteran relative to the claim adjudicated herein has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

The Veteran has not been provided a VA examination in response to his claim for entitlement to service connection for a heart condition nor has a medical nexus opinion been obtained.  VA is obliged to obtain a VA examination or medical opinion under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  

As discussed in greater detail below, there is no competent and credible evidence suggesting that the Veteran's heart condition is related or attributable to his active military service.  The focus of the Veteran's appeal has been that service connection is warranted based on his exposure to herbicide agents.  Such would trigger the presumption of service connection and obviate the need for an examination.  However, as explained below, exposure to herbicide agents is not shown.  Further, as alternate theories of service connection, the evidence does not support his contention that he was exposed to herbicides during service; his service treatment records are negative for any complaints or findings of heart condition; he has not asserted experiencing any symptoms of a heart condition during service; and there is no competent and credible evidence of record indicating an association between the claimed condition and the Veteran's military service.  Therefore, the absence of a medical examination addressing this claim does not constitute a breach of VA's duty to assist.

Accordingly, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist with respect to the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for bilateral hearing loss was most recently denied in a February 2002 rating decision.  The RO found that the Veteran did not provide evidence of a relationship between his current hearing loss and service.  As the Veteran did not appeal and new and material evidence was not received within a year of that decision, the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

The evidence added to the record since the February 2002 rating decision includes private treatment records dated in October 2007 from Dallas ENT showing treatment for bilateral hearing loss.  Dr. R.P. indicated that the Veteran's pattern of hearing loss "with high frequency loss worse than low frequency, is consistent with hearing loss associated with his noise exposure in the navy."  This evidence is both new to the claims file and material, as it relates to a nexus between the Veteran's hearing loss and service.  Accordingly, the claim is reopened.  

II. Service Connection for a Heart Condition

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations further provide for presumptive service connection for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  These diseases include coronary artery disease.  38 C.F.R. § 3.309(e).  

For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii).  Instead, it requires service on the landmass and includes service on the inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

The Veteran states that his exposure to herbicide agents, to include Agent Orange, is not based on actually setting foot in Vietnam or being in the "brown" waters of Vietnam.  See February 2017 hearing transcript.  

The Veteran does not claim that the USS Hassayampa traveled in the inland waterways or docked in Vietnam.  Nor does he ever assert that he stepped ashore in Vietnam.  Instead, he believes he was exposed to Agent Orange based on his service on the USS Hassayampa.  Specifically, he claims that that while aboard the USS Hassayampa during the Vietnam War Era, his ship refueled battle ships coming from Vietnam and the ship was within a mile and a half of the coast of Vietnam.  

Despite the Veteran's belief, there is no probative evidence that he was exposed to herbicides, including Agent Orange.  Records do not show that the USS Hassayampa was in the official waters of the Republic of Vietnam or that it docked in Vietnam.  Indeed, VA issued a formal finding of a lack of information required to verify exposure to tactical herbicide agents, such as Agent Orange, during military service in July 2013.  That finding was based on a review of the Veteran's personnel records and a memorandum on the Joint Services Records Research Center statement regarding Navy and Coast Guard Ships during the Vietnam Era.  

Further, a listing of ships associated with service in Vietnam and exposure to herbicide agents was recently updated and, while not complete, it does provides some information in determining which vessels may be subject to the presumption.  VA's Compensation and Pension Service has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.

The USS Hassayampa is not listed among the vessels presumed to have had herbicide exposure due to its presence in the "brown" waters of Vietnam.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated March 23, 2017.  

The presumption of exposure under these circumstances does not apply.   The Board is sympathetic to the Veteran's complaints of exposure to the ships coming from Vietnam while refueling them.  However, the preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange in service.   The Veteran's claim of entitlement to service connection for a heart condition based on presumptive exposure to herbicides is denied.  

Notwithstanding the foregoing, the Veteran is not precluded from seeking service connection on a direct theory of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120-23 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's post service treatment records indicate that he has a current diagnosis of coronary artery disease.   However, service treatment records do not indicate (and the Veteran does not allege) coronary artery disease symptoms during service.  Rather, at the time of his April 1965 separation examination, his heart was noted to be normal.  There is no evidence of treatment for a heart condition until treatment for chest pain in January 1988, over 20 years after service discharge.  Those treatment records note a heart attack in 1983, still over a decade after service.  During the February 2017 VA hearing, the Veteran reported that he first sought treatment in the 1980s.  There is also no medical evidence of record suggesting a nexus between the Veteran's military service and the development of coronary artery disease.     

Based upon the evidence of record, the Board finds that coronary artery disease was not manifest during active service and that the preponderance of the evidence fails to establish that coronary artery disease is etiologically related to service.  

Consideration has been given to the Veteran's personal assertion that his coronary artery disease is related to service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The disability at issue is not a condition that is readily amenable to probative lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

Based on the above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is denied.


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.

Service connection for a heart condition is denied.


REMAND

The Board finds that a remand is necessary before the remaining claims can be adjudicated.  The Veteran claims that he has bilateral hearing loss and tinnitus related to noise exposure during active service.  Although the record includes an October 2007 opinion from Dr. R.P. relating the Veteran's hearing loss to active service, the opinion is found inadequate.  The examiner's opinion was based, seemingly, on the Veteran's reports of hearing loss since service discharge without the benefit of a review of the complete claims file.  While not in and of itself fatal to a medical opinion, see Nieves-Rodriguez v. Peake, 22 Vet. App. 296 (2008), the Board observes it is significant in the instant case.  The Veteran's treatment records first show evidence of a hearing disability in 1999, over 30 years after service discharge.  Additionally, during the VA examination in October 2008, the Veteran reported first noticing a hearing loss disability in the 1970's.  In a December 2007 statement, the Veteran reiterated that he first noticed hearing loss 10 years after service discharge.  

The October 2008 VA examiner found the Veteran's hearing loss and tinnitus less likely than not related to his noise exposure during active service, noting his normal hearing at service discharge based on a whispered voice test.  However, a normal whispered voice test can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385.  Additionally, it is well established that normal hearing at separation does not necessarily indicate that the Veteran did not experience in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In other words, service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Id.  Thus, the fact there was no disability in service does not generally serve as a sufficient basis to determine no nexus exists.  As such, the October 2008 (and December 2008 addendum) opinion is also found inadequate. 

The Board finds the Veteran's reports of exposure to loud canons in service without hearing protection credible.  Additionally, the Veteran currently has tinnitus and a hearing loss disability for VA purposes.  A supplemental opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file, to include a copy of this remand, to the audiologist who conducted the October 2008 VA examination to render an addendum opinion.  If that examiner is no longer available, make the claims file available to another audiologist.

a) Based upon a review of the record, the audiologist should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is etiologically related to service, to include his credible reports of noise exposure.

b) Based upon a review of the record, the audiologist should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current tinnitus is etiologically related to service, to include his credible reports of noise exposure.

The examiner should be aware that the whispered voice test is not adequate to establish the presence or absence of a hearing loss disability.  Additionally, normal hearing at discharge does not necessarily preclude service connection.  

The examiner should provide a rationale for all opinions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. Then readjduicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


